Citation Nr: 1437091	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-18 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 
 
The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010.  A transcript of the proceedings is of record.

In July 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The evidence of record does not link the Veteran's current back condition to an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

An August 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  

The Veteran underwent a VA examination in August 2012 which involved a review of the Veteran's claims file, an in-person interview, a physical assessment of the Veteran, including range of motion testing and an opinion concerning the Veteran's back condition.  The Board finds this to be adequate because the examiner based her opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's back claim.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  Additionally, the DRO specifically sought to identify pertinent evidence not currently associated with the claims file and the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In July 2012 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his back condition, attempted to obtain further information regarding the Veteran's treatment since August 2008, and provided the Veteran with a VA examination in August 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.


II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran contends that service connection is warranted for his back condition based on an injury suffered while refueling a plane on active duty.  He asserts that the injury weakened his low back and led to chronic back pain and multiple incidents following service. 

Service treatment records indicate that the Veteran was seen twice in two days complaining of back pain in July1979.  No formal diagnosis was recorded.  Service records dated thereafter do not reference any back condition.  In his January 1981 separation examination, the Veteran specifically denied any history of recurrent back pain.  The examiner did not indicate any disability regarding the lower back following this examination.  

October 1996 x-rays show the Veteran having no significant abnormality of the lumbosacral spine or fractures in the thoracic or lumbar regions.  Degenerative changes were noted in the thoracic spine. 

March 2000 private treatment records indicate that the Veteran reported experiencing chronic low back pain since being injured in a motor vehicle accident in 1996.

June 2000 medical records indicate a recent injury to the Veteran's back from lifting a patient. 

In a 2004 medical record the Veteran states that he had experienced low back pain for roughly 10 years.

March 2005 private treatment records indicate the Veteran has had a long history of chronic low back pain as a result of an injury he suffered in 1987.  

A February 2006 treatment record states the Veteran injured his back in 1989 and again in the mid-1990s. 

June 2008 VA treatment records show the Veteran stated he had suffered from chronic back pain ever since a 2006 motor vehicle accident.  

At an August 2013 VA examination, the examiner opined that the Veteran's low back strain with thoracic DJD is not likely related to the 2 episodic events the Veteran experienced during service in 1979.  The examiner noted that the Veteran was able to complete his tour of duty without restrictions and had an unremarkable discharge physical in 1981.  He noted no evidence of trauma or chronicity of symptoms following service until a work related injury in 1986, which resulted in workman's compensation award for low back pain.  The examiner also noted reports of a motorcycle accident in 1991 and motor vehicle accidents in 1996 and 2006 which, he opined, are more likely responsible for his current back condition. 

The Veteran has testified that he has had chronic back pain since injuring his back during service.  The Veteran's assertions however, are contradicted by his reported medical history at separation where he indicated no recurrent back problems.  The record is silent for complaints, treatment or diagnosis of back pain until after the Veteran suffered a work related back injury in 1986.  The record includes several back injuries since that time.  The VA examiner's opinion that the Veteran's current back condition is not due to an in service event is supported by a thorough, well-reasoned rationale, and is the most probative evidence of record on the subject of a nexus between the Veteran's current condition and his service.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current back condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back condition is denied.



____________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


